Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 1 of 17




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF COLORADO


  J.L., an individual;

                              Plaintiff
                                                         CIVIL ACTION NO :
                 -against-

  BEST WESTERN INTERNATIONAL, INC.; PLAINTIFF’S MOTION FOR
  HYATT CORPORATION; WYNDHAM HOTELS PROTECTIVE ORDER AND LEAVE
  AND RESORTS, INC.; AND MARRIOTT   TO PROCEED ANONYMOUSLY
  INTERNATIONAL, INC.;
                                                         AND BRIEF IN SUPPORT
                              Defendants.



      PLAINTIFF C.K.’S MOTION FOR PROTECTIVE ORDER AND LEAVE TO PROCEED
                        ANONYMOUSLY AND BRIEF IN SUPPORT

          The Plaintiff, J.L., through her undersigned counsel, respectfully moves this Court for an order

  permitting her to bring this action anonymously and to protect her identity from public disclosure. The

  Plaintiff submits the following brief in support of her motion.


                                             BRIEF IN SUPPORT


          The Plaintiff, C.K., is a survivor of sex trafficking bringing an action for damages against the

  Defendants, whom are all members of the hospitality industry, under 18 U.S.C §1595 enacted by the federal

  William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (hereinafter “TVPRA”).

  The Plaintiff herein seeks a protective order and leave to proceed anonymously because the disclosure of

  her identity would cause her undue harm.


          For several weeks in 2016, the Plaintiff was advertised online under an alias, ferried between

  hotels, and required to perform commercial sex acts while enduring brutal physical assaults,

  psychological torment, verbal abuse, and false imprisonment at the hands of her trafficker. The Plaintiff

  refrains from naming her trafficker in this application and in her complaint for the same reasons she

  herein requests a protective order and leave to proceed anonymously – fear of retaliation by her trafficker.

                                                                                                           pg. 1
Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 2 of 17




  Furthermore, the Plaintiff’s status as a victim of sex trafficking is highly sensitive, personal, and private,

  information that implicitly exposes the Plaintiff as a prostituted person as well as a victim of repeated

  sexual abuse. Requiring the Plaintiff to disclose her identity in public court records in order to assert her

  claims against those who facilitated her victimization through their willful ignorance to her plight only

  serves to further victimize the Plaintiff and compound the same harms she seeks to redress through this

  litigation.


           The Plaintiff agrees to proceed through her initials, J.L., and does not object to providing her true

  full name and the name of her trafficker to the Defendants pursuant to a protective order barring further

  dissemination of that information and requiring that any documents containing her true name be filed

  under seal. Accordingly, granting the Plaintiffs motion will in no way prejudice the Defendants’ ability to

  defend themselves in this litigation. In addition, the Plaintiff’s substantial privacy interest regarding this

  deeply personal violation outweighs the public interest in needing to know her identity.


                                                  ARGUMENT


           Although a complaint must usually state the names of all parties pursuant to Fed. R. Civ. P 10(a),

  Courts have nevertheless “carved out a limited number of exceptions to the general requirement of

  disclosure, which permit plaintiffs to proceed anonymously.” Roe v. Aware Woman Center for Choice,

  Inc., 253 F.3d 678, 685 (11th Cir. 2001). The Tenth Circuit embraces a balancing test evaluating "(1) if

  the case involves matters of a highly sensitive and personal nature; (2) real danger of physical harm; (3)

  or where the injury litigated against would be incurred as a result of the disclosure of the identity." M.M.

  v. Zavaras, 139 F.3d 798, 803 (10th Cir. 1998). The various Courts of Appeals have applied a number of

  specific factors in employing this balancing test. Overall, the district court must “exercise its discretion in

  the course of weighing competing interests” whilst using a factor-driven balancing approach. Sealed, 537

  F.3d 185, 190 (2d Cir. 2008) citing James v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993).


           The factors from the “non-exhaustive” list of competing factors most recently compiled by


                                                                                                              pg. 2
Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 3 of 17




  Second Circuit in Sealed v. Sealed, 537 F.3d 185, 190 (2d Cir. 2008) from the decisions of its sister

  Circuit Courts, which are relevant to the Plaintiff’s application for anonymity include: (1) “whether the

  litigation involves matters that are ‘highly sensitive and [of a] personal nature,’ ” M.M. v. Zavaras, 139

  F.3d 798, 803 (10th Cir. 1998); see also Doe v. Frank, 951 F.2d 320, 323 (11th Cir. 1992), and Jacobson,

  6 F.3d at 239 (4th Cir. 1993); (2) “whether identification poses a risk of retaliatory physical or mental

  harm to the…party [seeking to proceed anonymously],” Jacobson, 6 F.3d at 239 (4th Cir. 1993); (3)

  “whether the plaintiff is particularly vulnerable to the possible harms of disclosure,” see Does I Thru

  XXIII v. Advanced Textile Corp., 214 F.3d at 1068; (4) “whether identification presents other harms and

  the likely severity of those harms” including whether “the inquiry litigated against would be incurred as a

  result of the disclosure of the Plaintiff’s identity,” Sealed, 537 F.3d 185, 190 (2d Cir. 2008) citing

  Advanced Textile Corp., 214 F.3d at 1068 and Zavaras, 139 F.3d 798, 803 (10th Cir. 1998); (5) “whether,

  because of the purely legal nature of the issues presented or otherwise, there is an atypically weak public

  interest in knowing the litigants’ identities,” Doe v. Del Rio, 241 F.R.D. 154, 157 ; and (6) “whether the

  defendant is prejudiced by allowing the plaintiff to press her claims anonymously, whether the nature of

  that prejudice (if any) differs at any particular stage of the litigation, and whether any prejudice can be

  mitigated by the district court,” see Advanced Textile Corp., 214 F. 3d at 1068. Balancing the factors

  above strongly favors protecting J.L. throughout the instant litigation with the use of a pseudonym.


    I. Disclosure of the Plaintiff’s identity would reveal information that is of a highly sensitive and

           personal nature putting her at a substantial risk of discrimination and harassment.


          The Plaintiff has a substantial privacy right in guarding the sensitive information about her past

  abuse that she must disclose in the present sex trafficking litigation. “The issue of pseudonymity requires

  weighing the scales between the public's interest and the rights to privacy advanced by the movant

  […and] [o]f course privacy interests are recognized in particular circumstances to be in the public

  interest.” Zavaras, 139 F.3d at 803. A plaintiff is only permitted to “proceed anonymously in those

  exceptional cases involving matters of a highly sensitive and personal nature, real danger of physical

                                                                                                              pg. 3
Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 4 of 17




  harm, or where the injury litigated against would be incurred as a result of the disclosure of the plaintiff's

  identity.


           The Plaintiff was only seventeen (17) years old when she was coerced into sexual servitude by a

  man that she met at a festival in Denver, Colorado. For weeks thereafter she was repeatedly beaten,

  berated, and forced to sexually service as many as twelve (12) men a day. Fortunately, J.L. is now able to

  live a drastically different life. However, inherent in publicly categorizing J.L. as a victim of sex

  trafficking is the revelation of her having been prostituted by her trafficker. While it is certainly

  misguided, a great deal of stigma and scrutiny follow such a disclosure. If her identity is revealed, the

  Plaintiff is likely to experience harm ranging from humiliation or other discrimination to physical

  violence. Prostituted women have disturbingly low status in the field of public opinion regardless of how

  the situation came to pass. As one sex buyer in a research interview explained, “A prostitute is like

  having a cup of coffee, when you’re done, you throw it out.”1 Prostituted women are seen as body parts

  whose feelings are irrelevant. They are not considered fully human and as a result, prostituted women are

  murdered at a higher rate than any other group of women ever studied.2 And the public view of

  prostituted women does not consider whether they are there or have been there as a result of sex

  trafficking.


      II. Disclosing the Plaintiff’s identity would subject her to a significant risk of retaliation by her
                                                   trafficker.

           The Plaintiff has a protected interest in guarding her personal safety against “a real danger of

  physical harm.” Frank, 951 F.2d 320 (11th Cir. 1992) J.L. suffered substantial psychological and physical

  abuse at the hands of her trafficker and his associates. The Plaintiff’s trafficker was criminally investigated

  by law enforcement and was later prosecuted by the Arapahoe County District Attorney’s Office for the

  offenses he committed against the Plaintiff who was kept confidential. He was adjudicated guilty by a jury


  1 Melissa Farley et al, Comparing Sex Buyers with Men Who Do Not Buy Sex: New Data on Prostitution and Trafficking,
  Journal of Interpersonal Violence, (2015) 32 (3), 3601–25 at 3613
  2
    Melissa Farley, The Risks of Prostitution: When the Person is the Product, Journal of the Association for Consumer Research,
  December 19, 2017, 3 (1) 97-108 at 99.

                                                                                                                            pg. 4
Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 5 of 17




  and was sentenced in August of 2016 to 24 years to life. According to the Colorado Department of

  Corrections J.L.’s trafficker will be eligible for parole in 2038. The Plaintiff’s debilitating fear stems from

  the knowledge that her trafficker’s associates still have not been apprehended and 18 years is not that far

  off. The Plaintiff has a credible fear that the facts disclosed in the instant litigation would cause her to be

  easily identifiable. Given the level of horrific abuse the Plaintiff suffered at the hands of her trafficker, her

  fear of retaliation by him or his associates warrants attention especially if his release might be imminent.



            III. As a victim of sex trafficking the Plaintiff is particularly vulnerable to the likely harms

                                                        of disclosure.

           The Plaintiff is particularly vulnerable to the harms inherent in disclosure, not only in her fear of

  retaliation, but given her repeated past victimization. J.L. stands to suffer if her identity is released as a

  result of her seeking to hold those who knowingly benefitted from her exploitation accountable. In Doe v.

  Stegall, the Fifth Circuit weighed the “gravity of the danger posed by the threats of retaliation … in light

  of the special vulnerability of [the] child-plaintiffs.” 653 F.2d 180, 186 (5th Cir. 1981) Survivors of sex

  trafficking who speak openly about the offenses that they were subject to, explain that it took a lot of

  difficult work to reach that point.3 Even at the most advanced stages of recovery many survivors are not

  willing to go public with their story. Survivors are just barely surviving, and are therefore uniquely

  vulnerable. They are struggling with “reliving the traumas over again through flashbacks, overwhelming

  intrusive and negative thoughts, feeling consumed by feelings of shame and guilt, thinking that they are

  living in hiding and unable to let themselves to truly be seen, and experiencing fleeting feelings of dignity

  and respect.”4 J.L. does not speak openly about her past victimization and instead tries to maintain the

  normal life she was so viciously deprived of. Because the Plaintiff is not open about her past, the

  disclosure of her true identity can decimate her recovery and the life she has built for herself.



  3 Ruth Rondon, Understanding the 4 Stages of Recovering from Sex Trafficking, Human Trafficking eLearning, (2017) 1- 7, 5.
  This guide is written by a well-published survivor of sex trafficking and is attached as Exhibit 1.
  4 Id at 3.



                                                                                                                         pg. 5
Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 6 of 17




                 Victims of sex trafficking are especially vulnerable in the current age of technology wherein

  every opinion waged is an opinion heard. Traffickers are experts in psychological manipulation, they use

  degrading and dehumanizing tactics to keep victims enslaved. To family and society, the victims are

  viewed as a disgrace. They are shamed as sluts and outcasts and this strong stigma keeps them in their

  place as they live on the margins of a society that has cast them out.5 To subject C.K. to such unsolicited

  feedback, when all she seeks from the instant litigation is to come a step closer to being made whole

  again, is cruel and unduly burdensome.


  IV. Disclosure of the Plaintiffs identity would subject her to other harms including the harms being

                                                           litigated


                 The insidiousness of the offense of sex trafficking is that the abusers steal from the victims their

  sense of privacy, autonomy, and normalcy. A litigation pursued under the TVPRA is an important step

  for survivors to recover what was taken from them. To demand that these survivors publicly disclose

  their identity and their history in order to pursue a legal opportunity statutorily provided to them

  specifically as victims of sex trafficking only continues to harm them. To require that the Plaintiff

  disclose her identity as woman who has been imprisoned, beaten, and forced into prostitution only serves

  to again deprive her of privacy, autonomy, and normalcy.



      V. There is an atypically weak public interest in knowing the identity of the Plaintiff, allowing the

        privacy rights of the Plaintiff to outweigh the presumption of openness in judicial proceedings


                 “The equation linking the public's right to attend trials and the public's right to know the identity

  of the parties is not perfectly symmetrical.” Stegall, 653 F. 2d 180 at 185 (5th Cir. 1981) “The public right

  to scrutinize governmental functioning, is not so completely impaired by a grant of anonymity to a party

  as it is by closure of the trial itself, as the assurance of fairness preserved by public presence at a trial is



  5   Id at 4.

                                                                                                                   pg. 6
Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 7 of 17




  not lost when one party's cause is pursued under a fictitious name.” Richmond Newspapers, Inc. v.

  Virginia, 448 US 555 (1980). The public interest is not harmed by allowing the Plaintiff to proceed

  anonymously, and the interest itself is an atypically weak one. While the presumptive openness of

  proceedings is a cornerstone of the American legal system, there is a greater interest in affording

  victimized plaintiffs such as J.L. their day in court without the bullying of corporations who hope to deter

  her litigation through the force of identification. See Doe v. Del Rio, 241 F.R.D. 154, 157 (S.D.N.Y.

  2006). The enforcement of federal sex trafficking laws benefits the public, and the identification of the

  individual plaintiffs does little, if not nothing, to further community welfare. The particular identity of

  Roe in Roe v. Wade has little bearing on the nature of the dispute or the merits of the case.


          Instead, the greater public interest would be significantly harmed if identifying J.L., and other

  victims like her looking to pursue this cause of action provided by the TVPRA, resulted in an overall

  chilling effect upon all sex trafficking litigation. Sex trafficking is a growing epidemic that is already

  difficult to combat and understand because it is vastly underreported. Measures that may have a chilling

  effect on a party’s willingness to litigate “violations of statutes are generally considered against public

  policy.” See Advanced Textile, 214 F. 3d at 1073. Denying victims of sex trafficking anonymity in the

  appropriate circumstances – such as here – would only further allow the offenders to continue without

  detection by the law as they have done for decades.


    VI. Granting the Plaintiffs motion will not compromise the Defendant’s ability to present a full
                                                 defense

          The Defendants would not be prejudiced if the Plaintiff’s motion were granted. The Defendants

  are corporate entities that lack the vulnerability that the Plaintiff faces as a singular victim of repeated

  sexual abuse, particularly in an era where publicly-filed documents are easily searchable online.

  Anonymity in this case, as was proffered in James v. Jacobson, would be limited to the pseudonym that

  the Plaintiff uses, not to who she is in every other respect. 6 F.3d 233, 243 (4th Cir. 1993). As previously

  mentioned, J.L. is willing to provide her full name and the identity of her trafficker to the Defendants,



                                                                                                                 pg. 7
Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 8 of 17




  under a tailored protective order.


                                                CONCLUSION


          For the forgoing reasons, the Court should grant the Plaintiff’s motion to file under the initials

  “J.L.,” and should further order that all materials filed in the action, all judgments, and any other

  documents relating to the action shall refer to the Plaintiff as “J.L.,” without additional identifying

  information.




                                                            RESPECTFULLY SUBMITTED,
                                                            PLAINTIFF,
                                                            By Her Attorneys,



                                                              _s/ C.J. Cuneo________________________

                                                              C.J. Cuneo (CO Bar No. 52041)
                                                              Andrus Wagstaff, PC
                                                              7171 W Alaska Drive
                                                              Lakewood, CO 80226
                                                              Phone: (303) 376-6360
                                                              Fax: (303) 376-6361
                                                              Cj.cuneo@andruswagstaff.com




                                                                                                            pg. 8
Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 9 of 17




                              EXHIBIT 1




                                                                         pg. 9
Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 10 of 17




                                                                         pg. 10
Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 11 of 17




                                                                         pg. 11
Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 12 of 17




                                                                         pg. 12
Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 13 of 17




                                                                         pg. 13
Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 14 of 17




                                                                         pg. 14
Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 15 of 17




                                                                         pg. 15
Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 16 of 17




                                                                         pg. 16
Case 1:19-cv-03713-PAB-STV Document 8 Filed 01/07/20 USDC Colorado Page 17 of 17




                                                                         pg. 17
